Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on August 25, 2008 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 28 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 32 x MARKET VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) 99 Park Avenue, 8th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 687-5200 Registrants Telephone Number Joseph J. McBrien, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 99 Park Avenue, 8th Floor New York, New York 10016 (Name and Address of Agent for Service) Copy to: Stuart M. Strauss, Esq. Clifford Chance US LLP 31 West 52nd Street New York, New York 10019 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to paragraph (b) X On August 29, 2008 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On [date] pursuant to paragraph (a)(2) of rule 485 Market Vectors-Lehman Brothers AMT-Free Intermediate Municipal Index ETF, Market Vectors-Lehman Brothers AMT-Free Long Municipal Index
